Wheeleb, J.
When the present question, as to the neeessfiy.of an assignment of errors in appeals by the State in criminal cases, was first brought before the court at its first session at Galveston, I was inclined to the opinion that the law respecting the assignment of errors did not apply to such cases; that they were not within its reasons; and that the statute giving the appeal sufficiently indicated the point for revision. A different opinion, however, prevailed and has become the settled practice, and the court will not now depart from it. The motion to dismiss for the want of an assignment of errors must, therefore, be sustained.
Appeal dismissed.